Citation Nr: 0008855	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  94-03 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for a post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.29 for a period from September 19, 1991, to January 31, 
1992.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) following a November 1992 decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied a claim for an increased rating for 
PTSD, and denied a claim for a temporary total rating under 
38 C.F.R. § 4.29 from September 19, 1991, to January 31, 
1992.  The Board remanded the veteran's appeal on two 
occasions for further development, once in January 1996, and 
again in June 1998.

(The issue of a temporary total rating under 38 C.F.R. § 4.29 
will be addressed in the remand that follows the decision 
below.)


FINDING OF FACT

The veteran's PTSD affects his industrial adaptability to 
such an extent that he is demonstrably unable to obtain or 
retain employment.


CONCLUSION OF LAW

An increased (100 percent) schedular rating for PTSD is 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran and his 
representative contend that the veteran's service-connected 
PTSD is manifested by symptomatology that is so disabling 
that he is unable to work.  Specifically, they allege that 
the veteran's problems include social isolation, depression, 
suicidal ideation, assaultive behavior, anxiety, memory loss, 
impaired concentration, sleep impairment, nightmares, 
intrusive thoughts, flashbacks, and hallucinations (auditory 
and tactile).  It is also contended that the veteran requires 
continuous treatment for his PTSD.  

The Board observes that disability evaluations are determined 
by the application of a schedule of ratings which is based, 
as far as can practically be determined, on the average 
impairment of earning capacity.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.1 (1999).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (1999).  
Additionally, although regulations require that a disability 
be viewed in relation to its recorded history, 38 C.F.R. 
§§ 4.1, 4.2, when assigning a disability rating, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Before specifically addressing the question of entitlement to 
an increased rating, it should be pointed out that the 
schedular criteria by which psychiatric disabilities are 
rated changed during the pendency of the veteran's appeal to 
the Board.  See 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) 
(effective Nov. 7, 1996).  Therefore, adjudication of a claim 
for an increase must now include consideration of both the 
old and the new criteria.  Karnas v. Derwinski, 
1 Vet. App. 308, (1991).  This rule of adjudication requires 
that the criteria most favorable to the veteran's claim be 
used.  Id.  (The Board notes that the veteran was advised of 
the new criteria in the August 1999 supplemental statement of 
the case.)

Under the new schedular criteria, a 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 
70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete task); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130 (1999).

The criteria in effect prior to those listed above provided 
for a 100 percent rating when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, or total 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or being 
demonstrably unable to obtain or retain employment.  A 
70 percent rating was assignable when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired; psychoneurotic symptoms of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
50 percent rating was assignable when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired; reliability, 
flexibility and efficiency levels being so reduced as to 
result in considerable industrial impairment.  A 30 percent 
rating was assignable when the disability caused definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people; and with 
psychoneurotic symptoms which resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. § 4.132 
(1996). 

Initially, the Board notes that the Court in Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam), stated that 
"when it is not possible to separate the effects of the 
[service-connected condition and the non-service-connected 
condition], VA regulations at 38 C.F.R. § 3.102, which 
require that reasonable doubt on any issue be resolved in the 
appellant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition.  
61 Fed. Reg. 52698 (Oct. 8, 1996)."  Accordingly, given the 
February 1997 and May 1999 VA examinations which indicate 
that the examiners were unable to distinguish the effects of 
PTSD from those due to other problems such as substance 
abuse, the Board will analyze the veteran's psychiatric 
symptomatology accordingly.

Since the Board must consider whether the veteran would 
qualify for an increased rating under either set of criteria, 
Karnas, supra, consideration under the old criteria will be 
undertaken first.

The Board notes that the veteran's disability has been 
clinically characterized as being "severe."  See VA 
treatment records dated in April 1991, June 1998, and March 
1998; also see C.O.P.I.N. Foundation, Inc. (COPIN) House 
records dated in April 1991 and December 1991.  Additionally, 
VA treatment records, dated from February 1991 to July 1999, 
and COPIN House records, dated from April 1991 to June 1992, 
as well as examination reports on file with the Social 
Security Administration (SSA) (i.e., New York State 
Department of Social Services examinations dated in August 
1991, October 1991, and August 1992 and SSA psychiatric 
evaluations dated in September 1991 and August 1992), include 
assessments of chronic and severe PTSD, which made it 
impossible for the veteran to work.  The veteran was also 
periodically noted to have suicidal tendencies and assaultive 
behavior.

Specifically, in a discharge summary for a period of VA 
hospitalization for drug and alcohol rehabilitation, dated 
from April 1991 to June 1991, the veteran was provided his 
first tentative diagnosis of PTSD.  It was also reported that 
he was unemployable.  Thereafter, a May 1991 COPIN House 
referral noted that he was not employable because continued 
therapy was needed for PTSD as well as cocaine dependence.  
Subsequently, COPIN House treatment records, dated in October 
1991 and December 1991, show that the veteran's ". . . 
anxiety with panic attacks [secondary to PTSD] put him in a 
position where sustained employment is difficult" and show 
that he was "unable to work in a consistent manner secondary 
to his impaired memory and poor concentration."  Moreover, a 
January 1992 letter from a physician employed by the COPIN 
House indicates the veteran was "unable to sustain gainful 
employment due to the severity of symptoms of depression, 
anxiety[,] and concentration impairment secondary to PTSD."  
Similarly, a Social Work Survey prepared by VA in November 
1991 concluded, after discussing the veteran's adverse 
symptomatology due to PTSD and noting that the veteran had 
outbursts of anger which had led to the loss of jobs, that 
the veteran was unemployable.  Thereafter, in January 1993, 
the SSA found the veteran disabled as of April 1991.  
Tellingly, an August 1992 SSA psychiatric evaluation revealed 
that the veteran had marked difficulties in maintaining 
social functioning, often had difficulty with concentration, 
had an anxiety disorder, and had "significant problems" 
dealing with society.  Similarly, an August 1992 New York 
State Department of Social Services examination revealed that 
depression and PTSD limited his ability to function."

At the most recent VA PTSD examinations, dated in March 1996, 
February 1997, and May 1999, problems less severe than those 
noted above were reported.  Specifically, at the March 1996 
VA examination, the veteran complained of difficulty sleeping 
with night sweats and nightmares, flashbacks, intrusive 
thoughts, an erratic appetite, being hyper-alert, and having 
a low frustration to tolerance that caused frequent fights 
with his girlfriend.  However, on examination, his dress was 
appropriate, he was friendly and cooperative, his speech was 
logical, relevant, and quiet, his thought processes were 
organized, and reasoning, insight, and judgment were 
adequate.  His Global Assessment of Functioning (GAF) score 
was 60.  Nevertheless, the veteran's affect was anxious and 
concerned, and the examiner opined that the veteran showed 
very poor social and industrial adaptation.  Similarly, when 
examiner by VA in February 1997, the veteran continued to 
complain of the same adverse symptomatology as was reported 
at his 1996 examination.  Similar examination findings were 
also reported.  Yet, the 1997 examiner also reported that the 
veteran's GAF score had dropped to 50.  Additionally, the 
1997 examiner opined that the veteran had a significant 
problem relating to people.  Likewise, when last examined by 
VA in May 1999, similar complaints and findings were made.  
The veteran reported that he had become very guarded and 
suspicious.  He indicated that he walked around most of the 
night, had difficulty dealing with people, did not leave his 
home, and had not been able to get or hold a job since 1989.  
Moreover, the examiner observed that the veteran was 
"continuously seen in the [VA] Mental Health Clinic."  In 
addition, on examination, suicidal ideation was present.  
Global Assessment of Functioning (GAF) score was once again 
50.

Despite the improvement in GAF scores noted above, two 
recently prepared VA reports, dated in June 1998 and March 
1999, characterized the veteran's PTSD as severe and provided 
the veteran with GAF scores of 35 and 32, respectively.  
Under DSM IV these GAF scores strongly suggest that the 
veteran's psychiatric disability is manifested by "[s]ome 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several area, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work . . 
.)."  American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition.

The Board finds the characterizations of the veteran's 
functional impairment significant in light of the old 
criteria used to rate psychoneurotic symptomatology.  While 
earlier medical evidence was not clear as to whether the 
veteran's unemployability was caused solely by his service-
connected PTSD, the February 1997 and May 1999 VA examination 
reports make it clear that it is not possible to distinguish 
between those symptoms due to his PTSD and those due to his 
other problems.  Therefore, the Board finds that the evidence 
regarding the claim for an increased rating is at least in 
relative equipoise.  Resolving reasonable doubt in the 
veteran's favor, the Board finds that the veteran meets the 
schedular criterion of being demonstrably unable to obtain or 
retain employment.  Clinical assessments made several years 
ago and recent GAF scores both support such a conclusion.  
Accordingly, an increased (100 percent) schedular rating is 
warranted for PTSD under the criteria in effect prior to 
November 7, 1996.  

Given the award of the highest rating available under the 
schedule, a discussion of the new criteria and whether the 
facts support an increased rating under these new provisions 
is not necessary.  


ORDER

An increased (100 percent) rating for PTSD is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

A temporary total rating under the provisions of 38 C.F.R. 
§ 4.29 will be assigned without regard to other provisions of 
the rating schedule when it is established that a service-
connected disability has required hospital treatment in a VA 
or an approved hospital for a period in excess of 21 days, or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days.  38 C.F.R. 
§ 4.29 (1999).  Additionally, meritorious claims of veterans 
who are discharged from the hospital with less that the 
required number of days but who need post-hospital care and a 
prolonged period of convalescence are to be referred to the 
Director, Compensation and Pension Service, under 38 C.F.R. 
§ 3.321(b)(1).  38 C.F.R. § 4.29(g) (1999).

It appears from the evidence of record that the veteran was 
hospitalized at a VA hospital from February 28, 1991, to 
March 29, 1991, and from April 14, 1991, to June 5, 1991.  
Upon being discharged, from his first period of 
hospitalization, he was found to be unemployable and it was 
specifically noted that he was placed on the waiting list for 
the Combat Stress Unit at the Buffalo VA medical center 
(VAMC).  While hospitalized in the Buffalo VAMC Combat Stress 
Unit, from April 14, 1991, to June 5, 1991, it was 
specifically noted that he was to be discharged to the COPIN 
House.  See treatment record dated April 23, 1991.  
Thereafter, the June 5, 1991, discharge summary shows that he 
was to be discharged to be followed at a Vet Center and was 
on a waiting list for admission into the COPIN House.  A May 
24, 1991, COPIN House referral indicates that the veteran was 
not employable, lacked social supports, and required a 
supportive living environment to continue his therapy for 
PTSD symptoms and cocaine dependence.  As reported above, 
COPIN House treatment records, dated in October 1991 and 
December 1991, show that the veteran's anxiety with panic 
attacks secondary to PTSD put him in a position where 
sustained employment was difficult.  It was noted that he was 
unable to work in a consistent manner secondary to his 
impaired memory and poor concentration.  Moreover, a January 
1992 letter, from a physician employed by the COPIN House, 
shows that similar conclusions as to employability were made.  
Additionally, a Social Work Survey prepared by VA in November 
1991 indicates that the veteran was in the COPIN House and 
was unemployable.

The need to transfer the veteran to a supervised living 
situation following his hospital discharge in June 1991, as 
well as the COPIN House referral note regarding his inability 
to be employed at that time, strongly suggest that a period 
of convalescence with a certain level of post-hospital care 
was in fact required following the June 1991 hospitalization.  
Nevertheless, because of the lack of availability, the 
veteran's admission to the COPIN House could not be secured 
until September 1991.

Records received from the COPIN House show that the veteran 
was a resident there from September 19, 1991, to January 20, 
1992.  See VA Forms, 10-7078, Authorization and Invoices for 
Medical and Hospital Services.  While at the COPIN House, 
diagnoses of PTSD and substance abuse are noted, and his 
treatment included attendance at group counseling for 
psychiatric symptomatology.  Additionally, at that time, VA 
treatment records showed ongoing outpatient psychiatric 
counseling.  Consequently, it appears that treatment 
continued for the very problem for which the veteran was 
hospitalized.  Although a copy of a February 1993 VA Advisory 
Opinion by the Director of Compensation and Pension Services 
indicates that the COPIN House is a "half-way facility," 
which does not equate to "hospitalization" or "post-
hospital care and a prolonged period of convalescence" under 
paragraph 29, this February 1993 opinion was rendered in the 
context of another claimant's case.  In short, it does not 
specifically address whether convalescence was required in 
the instant case.  The language of this opinion suggests that 
the level of care provided at COPIN House does not, per se, 
equate to post-hospital care and a prolonged period of 
convalescence.  The Board finds it hard to imagine how such a 
conclusion could be made outside the context of the specifics 
of a particular veteran's case.

As noted above, several references have been made regarding 
the veteran's unemployability--at the time of his first VA 
hospital discharge in March 1991, again in the May 1991 
referral to COPIN House, again while a resident at COPIN 
House, and yet again at the time of a November 1991 Social 
Work Survey, conducted while he was in the COPIN House.  
"[P]ost-hospital care and a prolonged period of 
convalescence" cannot be construed as requiring the same 
level of care as might be required for "continuous 
hospitalization."  38 C.F.R. § 4.29.  Otherwise, 
hospitalization would be the chosen course of action and 
those portions of the regulation that address extension of 
the total rating on account of convalescence would be 
rendered meaningless.  Therefore, given the evidence showing 
unemployability due to PTSD in the May 1991 referral to COPIN 
House and again while he was a resident at COPIN House, as 
well as the consequent need for supervised living, the 
question is raised as to whether the veteran required 
convalescence, and if so, for how long.  

At this point it should be pointed out that, while the record 
suggests that further action is required in accordance with 
38 C.F.R. § 4.29(g), the question of whether a temporary 
total rating is warranted may in fact not need to be 
addressed.  In other words, the RO need not adjudicate this 
§ 4.29 issue if the effective date assigned for the 100 
percent schedular rating encompasses this entire period of 
care at the COPIN House (i.e., from September 19, 1991, to 
January 31, 1992).  The RO's assignment of the effective date 
for the 100 percent schedular rating will determine whether 
further consideration of the § 4.29 issue is required.  
Consequently, the Board will defer adjudication of this issue 
until the RO takes action on the new rating assigned for the 
veteran's service-connected PTSD.  See 38 C.F.R. 
§§ 3.321(b)(1), 4.29(g) (1999).

Accordingly, this issue is REMANDED to the RO for the 
following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal.

2.  The RO should assign an effective 
date for the 100 percent schedular rating 
for the veteran's service-connected PTSD.  
If the effective date for the schedular 
rating for the veteran's service-
connected PTSD encompasses the entire 
period for which the veteran seeks a 
temporary total rating under 38 C.F.R. 
§ 4.29 (i.e., from September 19, 1991, to 
January 31, 1992), the § 4.29 claim need 
not be re-adjudicated.  However, if the 
period for which the 100 percent 
schedular rating is assigned does not 
include all of the period from September 
19, 1991, to January 31, 1992, further 
action on the § 4.29 claim is required as 
set out below.

3.  The RO should undertake consideration 
of whether referral to the Director of 
the Compensation and Pension Service 
under 38 C.F.R. § 4.29(g) is warranted.  
A copy of any determination by the 
Director should be associated with the 
claims folder.  (Any additional 
development deemed necessary for such 
consideration should be undertaken.)  

4.  If the benefit sought by the veteran 
is denied, the RO should issue a 
supplemental statement of the case.  If a 
determination is made not to refer the 
§ 4.29 issue to the Director, 
Compensation and Pension Service, the 
reasons for such a determination should 
be explained in detail within the context 
of the available evidence.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required of the 
veteran until further notice is received.  The purpose of 
this remand is to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


